Case: 13-30176    Document: 00512319235   Page: 1   Date Filed: 07/24/2013




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                               July 24, 2013
                              No. 13-30176
                            Summary Calendar                   Lyle W. Cayce
                                                                    Clerk




BELVA WEBB; FAITH WEBB,

                                        Plaintiffs–Appellants,

versus

PATRICK LASALLE, Individually and in His Official Capacity as
the Chief of Police of the Patterson Police Department;
POLICE DEPARTMENT OF PATTERSON;
POLICE DEPARTMENT OF MORGAN CITY;
JOHN DOE, Officer with the Morgan City Police Department;
JOSEPH P. MORELLA, Judge; SCHOOL BOARD OF ST. MARY PARISH;
KENNETH LOCKETT; NIKI FRYOU, Principal;
BOURGEOIS MEDICAL CLINIC, L.L.C.;
MELVIN G. BOURGEOIS, Doctor; JOHN DOE, Doctor;
X Y Z INSURANCE COMPANY; ROBERT M. BOURGEOIS, M.D.,

                                        Defendants–Appellees.




                Appeal from the United States District Court
                   for the Western District of Louisiana
                              No. 6:12-CV-897
     Case: 13-30176       Document: 00512319235         Page: 2     Date Filed: 07/24/2013

                                       No. 13-30176

Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*


       Belva and Faith Webb appeal the dismissal of their claims against various
public and private defendants. They also challenge the imposition of sanctions.
As the district court accurately described the suit,
          Plaintiffs Belva Webb and Faith Web[b] filed this action pursuant
       to 42 U.S.C. §§ 1983, 1985 and 1986, alleging violations of the
       Fourth, Fifth, Eighth and Fourteenth Amendments to the United
       States Constitution as well as violations of the Louisiana Constitu-
       tion, and asserting claims under various theories of state tort law .
       . . . Plaintiffs contend that defendants . . . all conspired to violate
       the civil rights of Belva Webb, a St. Mary School District crossing
       guard.

       The district court issued a detailed and persuasive twenty-three-page
Memorandum Ruling, issued November 30, 2012, further describing the claims
and explaining why they have no merit. We affirm the dismissal of the substan-
tive claims, essentially for the reasons given by the district court.
       Regarding the imposition of sanctions, however, the court did not apply
current law, and its quotations from and references to Rule 11 do not appear to
come from the text of that rule as it was largely amended in 1993 to make it
more difficult to levy sanctions. (The 2007 amendment made only stylistic
changes.) The cases the court cites in its 2½-page discussion of sanctions were
all decided before the significant 1993 amendments. For example, the court cites
a 1991 case for the proposition that “[t]here are no longer any ‘free passes’ for
attorneys and litigants who violate Rule 11.” But that is no longer true under
Rule 11(c)(2).
       In sum, the court was not justified in imposing sanctions using the pre-
1993 standards it utilized. The insufficiencies in plaintiffs’ case, although sub-

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
    Case: 13-30176     Document: 00512319235     Page: 3   Date Filed: 07/24/2013

                                  No. 13-30176

stantial, are not egregious enough to warrant sanctions under amended Rule 11,
although plaintiffs and their counsel are warned against further vexatious liti-
gation. It is time to put this matter to rest, both on the merits and in regard to
sanctions. In the interest of justice and finality, we reverse the sanctions as
unsupported under modern Rule 11.
      The judgment of dismissal is AFFIRMED. The order imposing sanctions
is REVERSED. The motion for damages on appeal under Federal Rule of Appel-
late Procedure 38 is DENIED.




                                        3